Case 6:20-cv-01210-GAP-GJK Document 39 Filed 11/16/20 Page 1 of 4 PagelD 313

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 6:20-CV-1210-
ORL-31GJK

Plaintiff:
DAVID NDALAMBA, an individual resident of Canada, and STARLINE MEDIA, HANI | | ll |
INC., a Canadian corporation

2020003313

Vs.

Defendant:
ELISHA TRICE, an individual resident of Florida; ET. AL.

For:

Louis Gigliotti

LOUIS R. GIGLIOTTI, PA
1605 Dewey Street
Hollywood, FL 33020

Received by JB FLORIDA PROCESS SERVICE on the 14th day of July, 2020 at 3:13 pm to be served on JOMY
STERLING, 306 North Village St., Celebration, FL 34747.

|, Sandra Lowe, being duly sworn, depose and say that on the 16th day of July, 2020 at 3:00 pm, I:

SUBSTITUTE - RESIDENTIAL: served by delivering a true copy of the SUMMONS IN A CIVIL ACTION;
COMPLAINT FOR COPYRIGHT INFRINGEMENT, INJUNCTIVE RELIEF AND DAMAGES AND DEMAND FOR
JURY TRIAL WITH EXHIBIT'S with the date and hour of service endorsed thereon by me, to: TAYLOR
STERLING as HUSBAND/CO-RESIDENT At the address of 306 North Village St., Celebration, FL 34747, of the
within named person's usual place of abode, who resides therein, who is fifteen (15) years of age or older and
informed said person of the contents therein, in compliance with state statutes.

Military Status: | specifically asked the Subject/And or Parties Served if he/she is currently enrolled/active with any
branch of the U.S. military service. Subject/And or Parties Served advised that at this time he/she is not with any

branch of the U.S. military.
Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 40, Sex: M, Race/Skin Color: White, Height: 6'0", Weight: 240, Hair: Light
Brown, Glasses: N

 
Case 6:20-cv-01210-GAP-GJK Document 39 Filed 11/16/20 Page 2 of 4 PagelD 314

AFFIDAVIT OF SERVICE For 6:20-CV-1210-ORL-31GJK

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served.

  

  

largh<

Sandra Lowe

 

 

Subsctibéd and Sworn to before me on the 16th day ED. No.: 480
ofduly, 2620 by the affiant who via physical win
resence and \ personally known to me. <> wy Roy, JB FLORIDA PROCESS SERVICE
L s “a asi! ty 107 W. Dampier Street
= E15 & Inverness, FL 34450
= Qe Sg S ,
ARY PUBKG =: BK 3% 2 (352) 400-0749
= : ew : =
= Zz. %, JSG r0re7 7% = Our Job Serial Number: ANY-2020003313
24.2 oa Ref: 4687502
pe a ed roe ee
(fe eager? oe ~
Copyright @ My, «i SES Inc. - Process Server's Toolbox V8.1¢

 
Case 6:20-cv-01210-GAP-GJK Document 39 Filed 11/16/20 Page 3 of 4 PagelD 315

Case 6:20-cv-01210-GAP-GJK Document 3 Filed 07/09/20 Page 3 of 6 PagelD 44

AQ 446 (Rev, 06/12) Stommons ina Civil Action

UNITED STATES DISTRICT COURT

Tiler SCO?
fag EE

Civil Action No. 6:20-cv-1210-ORL-31G]K

DAVID NDALAMBA, an individual resident of
Canada, and STARLINE MEDIA, INC.,
a Canadian corporation,

— Plaintiffs}
v.

ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,

 

a

Defendant(s}

SUMMONS IN A CIVIL ACTION co a

TO: Defendant's name and address) S08 Noth Vilane St

Celebration, FL-33747

A lawsuit has been filed against you.

Within 21 days after service of this sunumons on you (not counting the day you received if) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. OR. Civ,
P, 2 fa}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rute |2-of

the Federal Rules of Civi : Procedure. The answer or motion nust be served on the plaintiff or plaintiff's attomey,
whose name and address are: OUIS R. GIGLIOTTI, PA

{ 605 DEWEY ST

HOLLYWOOD, FL 33020

9544714392

EMAILIC LGIGLIOTTI@BELLSOUTH.NET

Lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

wes tau,

    

ane ey,

CLERK OF COURT Agee oe
fags .
Bat 1
#4 :

_ Jul 09, 2020

Date:

 

 
Case 6:20-cv-01210-GAP-GJK Document 39 Filed 11/16/20 Page 4 of 4 PagelD 316

Case 6'20-cv-01210-GAP-GJK Document 3 Filed 07/09/20 Page 4 of 6 PagelD 45
AQ 40 (Rey, 06/12) Summons ina Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should net be filed with the court unless required bp Fed, RB. Civ. P. 4 (2)

This summons for gramme of individual and title, if any) Jom WP TAIN A
was received by me on fdate) 0 | (Wd \y030 : 7 ae

© T personally served the summons on the individual at (place)

on (date) 3; OF

nA left the summons at the individual's residence or usual place of abode with (name) a od. SY crling,

, a person of suitable age and discretion who resides there,

on (date) Wu YAO , and mailed a capy to the individual’s last known address; or

"] i served the summons on (iame of tedividisal) / who is

 

designated by law to accept service of process on behalf of qiume of organization)

 

on {date}

 

 

‘or

3 Lretumed the summons unexecuted because iy
7 Other (specifi: -

My fees are $ for travel and § for services, for a total of $ 0.00

   

[declare under penalty of perjury that this ifformation is true,

pae ” )\Woea0 dd | :
Sooo Lak

Printed acme and title

 

| Ww ‘G0 Prec Spree tT

W 26 MES, A QUUSD

Additional information regarding attempted service, etc:

 
